11-22820-rdd         Doc 813         Filed 10/07/19    Entered 10/07/19 17:23:55    Main Document
                                                      Pg 1 of 4



                                                      Presentment Date: November 1,2019
                                                      Presentment Time: 10:00 a.m.



 TARTER KRINSKY & DROGIN LLP
 Anthony D. Dougherty
 Jonathan E. Temchin
 Attorneysfor the Reorganized Debtors and
 the Participating Parties
 1350 Broadway, 11*’’ Floor
 New York, New York 10018
 Tel.:(212)216-8000
 Fax:(212)216-8001
 Email: adoughertv@tarterkrinskv.com
 Email: itemchin@tarterkrinskv.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK



  In re:                                                         Chapter 11

  THE CHRISTIAN BROTHERS’INSTITUTE,et al.                        Case No. 11-22820(RDD)

                                          Reorganized Debtors,    (Jointly Administered)



              NOTICE OF PRESENTMENT OF REORGANIZED DEBTORS’ AND
            PARTICIPATING PARTIES’ MOTION PURSUANT TO SECTION 350
           OF THE BANKRUPTCY CODE,BANKRUPTCY RULE 5010 AND LOCAL
     RULE 5010-1 TO REOPEN THE CHAPTER 11 CASES OF THE REORGANIZED
           DEBTORS’FOR THE LIMITED PURPOSE OF(I)CONSIDERING THE
           REORGANIZED DEBTORS’ MOTION TO ENFORCE THE PLAN AND
                CONFIRMATION ORDER,INCLUDING THE DISCHARGE AND
            INJUNCTION PROVISIONS. AND(ID GRANTING RELATED RELIEF


           PLEASE TAKE NOTICE that on November 1, 2019 at 10:00 a.m.(EST), the attached

 motion of The Christian Brothers’ Institute and The Christian Brothers of Ireland, Inc.

(collectively, the “Reorganized Debtors”) and All Hallows Institute and The Edmund Rice

 Christian Brothers North American Province ofthe Christian Brothers(together, with All Hallows

 Institute, the “Participating Parties”)Pursuant to Section 350 ofthe Bankruptcy Code,Bankruptcy



 {Client/OO 1718/G751/01924382.DOCX;1 }
11-22820-rdd         Doc 813         Filed 10/07/19    Entered 10/07/19 17:23:55   Main Document
                                                      Pg 2 of 4



 Rule 5010 and Local Rule 5010-1 to Reopen the Chapter 11 Cases ofthe Reorganized Debtors for

 the Limited Purpose of(I) Considering the Reorganized Debtors’ and the Participating Parties’

 Motion to Enforce the Plan and Confirmation Order, including the Discharge and Injunction

 Provisions, and (II) Granting Related Relief (the “Motion”) will be presented to the Honorable

 Robert D. Drain, Bankruptcy Judge, in the United States Bankruptcy Court for the Southern

 District of New York (the “Court”), at 300 Quarropas Street, White Plains, New York 10601, for

 approval and signature.

          PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the relief

 requested in the Motion must:(a)be in writing;(b)be filed with the Clerk ofthe Bankruptcy Court

 in accordance with the standing general order ofthe Bankruptcy Court for the Southern District of

 New York entered on January 19, 2001, establishing procedures for electronic filing, and be

 received in the chambers of the Honorable Robert D. Drain, United States Bankruptcy Judge,

 United States Bankruptcy Court, 300 Quarropas Street, White Plains, New York 10601;(c) be

 served upon (i) the undersigned attorneys for the Reorganized Debtors and the Participating

 Parties; (ii) the Office of the United States Trustee, Southern District of New York, U.S. Federal

 Building, 201 Varick Street, Suite 1006,New York,New York 10014, Attn: Paul K. Schwartzberg,

 Esq.; and (iii) Pachulski Stang Ziehl & Jones LLP,780 Third Avenue, 36^'’ Floor, New York, New

 York 10017, Attn: James I. Stang, Esq./Ilan D. Scharf, Esq., counsel for the Official Committee

 of Unsecured Creditors with a copy to the Chambers of the Honorable Robert D. Drain, so as to

 all be received no later than October 25, 2019.

          PLEASE TAKE FURTHER NOTICE that if a written Objection is timely filed and

 served, a hearing will be scheduled and held to consider the Motion before the Honorable Robert

 D. Drain in the Bankruptcy Court.



 {Client/OO 1718/G751/01924382.DOCX;1 }                 2
11-22820-rdd         Doc 813        Filed 10/07/19    Entered 10/07/19 17:23:55      Main Document
                                                     Pg 3 of 4



          PLEASE TAKE FURTHER NOTICE that if no Objections to the Motion are received

 by the Objection Deadline, the Reorganized Debtors and the Participating Parties may,on or after

 the Objection Deadline, submit to the Bankruptcy Court an order substantially in the form of the

 proposed order annexed to the Motion, which order may be entered with no further notice.



 Dated:     New York, New York
            October 7, 2019                            Tarter Krinsky & Drogin LLP
                                                       Attorneys for the Reorganized Debtors and the
                                                       Participating Parties


                                                       By:
                                                             ^nthony D.^ougherty
                                                             Jonathan E.lT^chin
                                                             1350 Broadway
                                                             New York, New York 10018
                                                             Tel.:(212)216-8000
                                                             Fax:(212)216-8001
                                                             Email: adoughertv@tarterkrinskv.com
                                                             Email: itemchin@tarterkrinskv.com

 TO:      Law Offices of Fazzano & Tomasiewicz,LLC
          Attorneysfor Plaintiffs in the Connecticut Actions
          Patrick Tomasiewicz, Esq.
          96 Oak Street
          Hartford, Connecticut 06106
          Tel.:(860)231-7766
          Fax:(860)560-7359

          Robinson Cole LLP
          Attorneysfor Defendants/Apportionment Plaintiffs in the Connecticut Actions
          Bradford S. Babbitt, Esq.
          280 Trumbull Street
          Hartford, Connecticut 06103
          Tel.:(860) 275-8200
          Fax.:(860)275-8299




 {CIient/001718/G751/01924382.DOCX;l }                 3
11-22820-rdd          Doc 813        Filed 10/07/19    Entered 10/07/19 17:23:55   Main Document
                                                      Pg 4 of 4



          Marsh Law Firm
          Attorneysfor Plaintiffin New York State Court, County ofNew York Action
          James R. Marsh, Esq.
           151 East Post Road, Suite 102
           White Plains, New York 10601
          Tel.:(929)232-3235


          Law Offices of Edmond J. Pryor
          Attorneysfor Plaintiffin New York State Court, County ofBronx Action
          William G. Forero, Esq.
          292 City Island Avenue
          Bronx, New York 10464
          Tel.:(718) 829-0222

          Office of the United States Trustee
          Paul K. Schwartzberg, Esq.
          U.S. Federal Building
          201 Varick Street, Suite 1006
          New York, New York 10014
          Tel.:(212) 510-0500
          Fax:(212)668-2361

          Pachulski Stang Ziehl & Jones LLP
          Attorneysfor the Official Committee of Unsecured Creditors
          Ilan D. Scharf, Esq.
          780 Third Avenue, 36“’ Floor
          New York, New York 10017
          Tel.:(212) 561-7700




 {Client/OO 1718/G751/01924382.DOCX;1 }                 4
